Filed 1/26/16 P. v. Calvin CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064328

v.                                                                       (Super.Ct.No. RIF096334)

CALVIN JAMES CALVIN,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Calvin James Calvin, in pro. per.; and Jennifer A. Gambale, under appointment by

the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                        FACTUAL AND PROCEDURAL HISTORY

         On March 30, 2001, defendant and appellant Calvin James Calvin was charged

with four counts of grand theft exceeding $400, in violation of Penal Code1 section 487,

subdivision (a) (count Nos. 21, 23, 27, 32). The indictment further alleged that defendant

committed a theft in an amount exceeding $100,000, in violation of section 1203.045,

subdivision (b); took or destroyed property of a value exceeding $150,000, in violation of

section 12022.6, subdivision (a)(2); and engaged in a pattern of felony conduct that

involved the taking of more than $500,000, in violation of section 186.11, subdivision

(a)(1) and (2).

         On February 27, 2003, a jury convicted defendant on all four counts of grand theft.

The jury did not find any of the enhancements to be true. On April 1, 2003, the court

sentenced defendant to serve five years in state prison. The court also awarded defendant

189 days of credit for time served. As for restitution, the prosecutor informed the court

that there would be a problem determining an actual amount lost for each victim, and that

he could not come up with an “actual number.” No victim restitution was ordered by the

court.

         On December 29, 2014, subsequent to the passage of Proposition 47, defendant

filed a petition for resentencing. In the petition, defendant stated that there was no

evidence that he committed a theft in excess of $950, and thus, his grand theft

convictions should be reduced to misdemeanors. On May 16, 2015, the People filed an


         1   All further statutory references are to the Penal Code unless otherwise indicated.


                                                2
opposition stating that defendant was not entitled to the relief requested because “per

[the] indictment, [the] loss [was] over $100,000,” and defendant “was engaging in real

estate fraud.” The court summarily denied the petition on July 10, 2015.

       On August 19, 2015, defendant filed a timely notice of appeal.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436, and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has done so. On December 24, 2015, defendant filed a 13-page handwritten brief. In his

brief, defendant essentially challenges his underlying convictions from 2003, not the

ruling on his petition for resentencing. Defendant argues that the evidence did not

support his convictions. Defendant also contends that the trial court was biased: “I will

never forget the way Judge McConaghy looked at my wife at sentencing with such

venom hate. Keep in mind wife is a spitting image the actress Ms. Angelina Jolie. [¶]

Racism is like cancer, destroy’s any thing it penitrate’s. Appellant the victim.” (Sic.)

Defendant goes on to argue that “this court has the authority to modify the jury’s verdict

or grant a new trial on the Penal Code section 487 subdivision (a).” (Sic.) Defendant

should have raised these issues on direct appeal from the 2003 judgment. It is now too




                                              3
late to raise these arguments on an appeal from the trial court’s denial of defendant’s

petition for resentencing under Proposition 47.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                        MILLER
                                                                                          J.


We concur:


RAMIREZ
                               P. J.


HOLLENHORST
                                   J.




                                             4